COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Cause No 01-14-00027-CV, Juan Alaniz, et al. v. The O’Quinn Law Firm, John M. O’Quinn &
Assoc., LLP, The Estate of John M. O’Quinn, Deceased, and Abel Manji

      On Appeal from the Probate Court No. 2 of Harris County, Texas, trial court cause
number 392,274-414, the Hon. Mike Wood, presiding.

       On April 14, 2015, the parties appeared for oral argument. The panel addressed the issue
of the basis for appellate jurisdiction in this case and the propriety of the severance order
purporting to make the trial court’s order on the partial motions for summary judgment final and
appealable. See TEX. R. CIV. P. 41; Guar. Fed. Sav. Bank v. Horseshoe Operating Co., 793
S.W.2d 652, 658 (Tex. 1990). The panel now requests supplemental briefing on those issues. It
is ordered that the supplemental briefing of both parties is due ten days from the date of this
order.

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually



Date: April 17, 2015